Exhibit 10.82

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as
of the Effective Date (as defined below), as amended and restated as of January
2, 2003, between Amgen Inc., a Delaware corporation (the “Company”), and Edward
V. Fritzky (the “Executive”).  This Agreement amends and restates in its
entirety the Employment Agreement, dated as of the Effective Date, between the
Company and the Executive (the “Original Agreement”).  References herein to this
“Agreement” shall refer to the Original Agreement, as hereby amended and
restated;

          WHEREAS, prior to the consummation of the Merger (as defined below),
the Executive was employed by Immunex  Corporation (“Immunex Corporation”) as
its Chief Executive Officer, and the Executive possesses intimate knowledge of
the business and affairs of Immunex Corporation and has acquired certain
confidential information and data with respect to Immunex Corporation;

          WHEREAS, pursuant to the Amended and Restated Agreement and Plan of
Merger, dated as of December 16, 2001 by among the Company, Immunex Corporation
and a subsidiary of the Company (“Merger Sub”) (the “Merger Agreement”), Merger
Sub merged with and into Immunex Corporation (the “Merger”);

          WHEREAS, the Company has determined that it is of the utmost
importance to assure itself of retaining the Executive’s services during the
critical period following the Merger to assist in the integration of the
operations of the Company and Immunex Corporation;




--------------------------------------------------------------------------------

          WHEREAS, the Company desires to secure the continued employment of the
Executive in accordance herewith, effective upon the date of the consummation of
the Merger pursuant to the Merger Agreement (the “Effective Date”);

          WHEREAS, the Executive was a participant in the Immunex  Corporation
Leadership Continuity Plan, dated as of October 25, 2001 (the “LCP”);

          WHEREAS, the Executive would have been entitled to receive certain
severance payments and benefits pursuant to the LCP upon termination of
employment with Immunex Corporation following the Effective Date;

          WHEREAS, the Executive has foregone the right to receive such payments
and benefits by entering into this Agreement;

          WHEREAS, the parties now desire to enter into an agreement setting
forth the terms and conditions of the employment relationship of the Executive
and the Company;

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, it is hereby agreed as follows:

          1.     Definitions.

 

                  (a)     “Board” shall mean the Board of Directors of the
Company.

 

                  (b)     “Cause” shall mean (i) the willful and continued
failure by the Executive to substantially perform the Executive’s duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination for Good Reason by the
Executive pursuant to Section 14 hereof) that has not been cured within thirty
(30) days after a written demand for substantial performance is delivered to the
Executive by the Board, which

2



--------------------------------------------------------------------------------

demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, or (iii) a material breach by the Executive of the terms of this
Agreement.  For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.

 

                  (c)     “Code” shall mean the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.

 

                  (d)     “Good Reason” shall mean any material breach of this
Agreement by the Company that has not been cured within thirty (30) days after a
written demand for cure is delivered to the Company by the Executive, including
without limitation:

 

 

               (i)     the removal of the Executive from his position as a
member of the Board except in the event that such removal relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of disability pursuant to Section 13 hereof; or

 

 

               (ii)    failure by the Company to obtain the assumption of this
Agreement as contemplated by Section 19(a) hereof.

3



--------------------------------------------------------------------------------

                  (e)     “Termination Date” shall mean (i) if the Executive’s
employment is terminated by the Executive’s death, the date of death; (ii) if
the Executive’s employment is terminated for purposes of this Agreement by
reason of disability pursuant to Section 13 hereof, the earlier of thirty (30)
days after the Notice of Termination is given or one (1) day prior to the end of
the Employment Period; (iii) if the Executive’s employment is terminated by the
Executive voluntarily (other than for Good Reason), the date the Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Company, whether or not for Cause, (other than by reason of disability pursuant
to Section 13 hereof) or by the Executive for Good Reason, the earlier of thirty
(30) days after the Notice of Termination is given or one (1) day prior to the
end of the Employment Period; and (v) if the Executive’s employment is not
terminated prior to the end of the Employment Period, the date following the
last day of the Employment Period.

 

          2.     Employment; Employment Period.

 

                  (a)     On the Effective Date, the Company shall employ the
Executive, and the Executive will be employed by the Company, in accordance with
the terms of this Agreement for the period set forth below (the “Employment
Period”).  During the Employment Period, Executive shall be an employee of the
Company for all purposes and will not be an independent contractor.

 

                  (b)     The Employment Period shall commence as of the
Effective Date and shall continue until the second anniversary of the Effective
Date (that second anniversary shall be the last day of the Employment Period);
provided, however, that if the Merger Agreement is terminated in accordance with
its terms, then, at the time of such termination, this Agreement

4



--------------------------------------------------------------------------------

shall terminate and be of no force or effect.  This Agreement shall be of no
force and effect unless and until the Effective Date occurs.

 

 

                  (c)     The Executive hereby waives any right to any severance
benefit otherwise payable to the Executive pursuant to the LCP.  In
consideration for such waiver, on the Effective Date the Company shall pay to
the Executive a cash lump sum payment equal to three times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Effective Date,
(ii) the Executive’s target annual incentive compensation in effect immediately
prior to the Effective Date, and (iii) the value of the contributions or the
allocations made, as applicable, on behalf of the Executive to the Immunex
Corporation 401(k) Savings Plan and the Immunex Corporation Nonqualified
Deferred Compensation Plan in respect of the fiscal year ending immediately
prior to the fiscal year in which the Effective Date occurs.

 

          3.     Duties.

 

                  (a)     During the Employment Period, the Executive shall
serve as a strategic advisor to the Company and shall provide such other
services as set forth below.  At or prior to the Effective Time (as defined in
the Merger Agreement), the Board shall take all action necessary so that,
immediately following the Effective Time, the Executive shall be appointed to
the Board.  If at the Effective Time the Company has multiple classes of
directors, the Company shall take all action reasonably necessary, subject to
applicable law, to appoint Executive to the class of directors with the longest
remaining term as of the Effective Time, provided that the Company shall not be
required to request that an incumbent director of the Company switch classes. 
The Executive shall not be required to perform services hereunder for more than
20 hours per month.

5



--------------------------------------------------------------------------------

                  (b)     In his capacity as a strategic advisor to the Company,
the Executive shall report directly to the Chief Executive Officer of the
Company (the “Chief Executive Officer”) and shall have any or all of the
following duties and responsibilities as determined by the Chief Executive
Officer in his discretion:

 

 

              1.     Executive shall perform such strategic advisory services as
are assigned to him by the Chief Executive Officer.

 

 

              2.     Executive shall facilitate the relationships between the
Company and Wyeth (formerly American Home Products Corporation) and shall advise
appropriate Company executives regarding the Company’s operations with respect
to ENBREL.

 

 

              3.     Executive shall facilitate the Company’s senior
management’s relationships with the Seattle community, and shall serve as a
liaison between the Company’s senior executives and business, government and
philanthropic leaders within the Seattle community.  Executive shall represent
the Company at Seattle functions designated by the Company and shall advise the
Company’s senior management regarding matters related to the Seattle community.

 

 

              4.     Executive shall advise on and assess new strategic,
licensing and acquisition opportunities for the Company within the biotechnology
industry, including meeting and networking with senior executives and
consultants in the industry, and attending investor and other conferences.

 

 

              5.     Executive shall assist the Company in developing and
enhancing the Company’s relationships with the primary venture capital companies
in the

6



--------------------------------------------------------------------------------

 

biotechnology industry.  Executive shall meet with venture capitalists to assess
and help identify the best potential targets for acquisition and licensing by
the Company.

 

 

                 6.     Executive will assist Steve Odre, General Counsel, or
his designee or successor, on legal matters or litigation regarding matters
involving the Company, Immunex Corporation or ENBREL with which Executive is
familiar.  This assistance may include, but shall not be limited to Executive’s
meeting with Company attorneys, and testifying or otherwise appearing at
depositions or court hearings scheduled as a result of any such litigation,
including preparation for all the above.  Steve, or his successor, may assign
these matters to Executive from time to time.

 

           The duties and responsibilities of Executive and the services to be
performed by Executive as set forth above shall be consistent with the
Executive’s background and experience.

 

                    (c)     The Chief Executive Officer will have the right to
determine the times and places where such services will be performed.  Executive
will be a member of the Executive Department of the Company and, as such, the
Chief Executive Officer will assign strategic advisory and other  matters to
Executive from time to time, and Executive will provide the Chief Executive
Officer with written or oral reports as requested by the Chief Executive Officer
(or if not requested by the Chief Executive Officer, then periodically but not
less frequently than quarterly) detailing Executive’s progress toward
accomplishing the tasks and directives given to Executive by the Chief Executive
Officer.  Executive will also provide additional reports and materials, upon
reasonable request by the Chief Executive Officer.  The Chief Executive Officer
will evaluate Executive’s performance.

7



--------------------------------------------------------------------------------

                  (d)     Except as set forth in Section 4, Executive agrees
that Executive will not hire or pay anyone to assist Executive in performing his
services under this Agreement.  If Executive requires assistance in providing
his services under this Agreement, Executive agrees to consult with the Chief
Executive Officer, and, if, in the Company’s sole discretion, it is deemed
appropriate, the Company either will assign one of its then-current employees to
assist Executive, or the Company will hire an employee of the Company to act as
an assistant for Executive.

 

                  (e)     The Chief Executive Officer will control and direct
the manner (including the order) in which Executive performs the services under
this Agreement, including the details and means by which Executive provides his
services.

 

                  (f)     If requested by the Chief Executive Officer, Executive
agrees to attend certain meetings or programs related to Executive’s area of
expertise.  Furthermore, from time to time, Executive’s duties may require
Executive to travel to and/or attend meetings at various locations, including
the Company’s Thousand Oaks facility, and Executive agrees that no reasonable
request by the Chief Executive Officer for travel or attendance at meetings will
be refused.  The Chief Executive Officer will cooperate with Executive in
scheduling any such business trips or meetings.  The Company will reimburse
Executive for reasonable travel expenses pursuant to the reimbursement
policy(ies) in place at the Company at the time Executive incurs such expenses.

 

                  (g)     Executive will maintain an accurate log showing the
time Executive has spent performing the foregoing services and this log shall be
deemed conclusive evidence of the time spent.  The Chief Executive Officer, at
any time, may request a copy of Executive’s log and

8



--------------------------------------------------------------------------------

Executive agrees to provide such a copy within a reasonable period of time after
the request is made.

 

                  (h)     During the Employment Period, Executive may not be
employed by any person or company other than the Company, without the Company’s
prior approval.  Executive may, however, consult for companies that do not
compete with the Company, or companies within the fields of biotechnology and/or
pharmaceutics having fewer than 500 employees and no current contractual
relationship with the Company, provided that such consulting does not violate
the Proprietary Information and Inventions Agreement between Executive and the
Company (the “Proprietary Agreement”) or interfere with Executive’s duties under
this Agreement.  In addition, Executive may be self-employed, an independent
contractor, a partner or a consultant in a venture fund, or a founding member of
a biotechnology startup, provided that such activities do not compete with the
Company, violate the Proprietary Agreement or interfere with Executive’s duties
under this Agreement. Executive’s engaging in the consulting and other
activities described in the preceding two sentences shall not constitute a
violation of paragraph 11 of the Proprietary Agreement.  Executive also agrees
that during the Employment Period he will not solicit for employment or
affiliation, including as an independent contractor, any officer, director, or
employee of the Company or its subsidiaries.

 

                  (i)     Executive may not assign or delegate any of his duties
or responsibilities under this Agreement.

 

        4.       Office Space and Support Services.

 

 

 

                  Subject to Section 3(c), the Executive may (with the approval
of the Chief Executive Officer) perform services at rented offices and the
Executive shall be reimbursed for

 

9



--------------------------------------------------------------------------------

rental payments for office space, subject to the limitation in the last sentence
of this section.  During the Employment Period, the Executive may (with the
approval of the Chief Executive Officer) procure secretarial, communications and
technology support services in connection with his employment hereunder and the
Company shall reimburse the Executive for such services, subject to the
limitation in the last sentence of this section.  All expenses reimbursed to the
Executive under this Section 4 shall not exceed $250,000 per year.

 

          5.     Compensation.  During the Employment Period, the Executive
shall be compensated as follows:

 

                  (a)     The Executive shall receive, in accordance with the
Company’s standard payroll policies, an annual base salary of not less than
$500,000.

 

                  (b)     The Executive shall be entitled to participate in all
of the employee benefit plans and arrangements (including any life, death,
disability, accident or health insurance plan, employee stock purchase plan, and
qualified or non-qualified retirement or savings plan) made available by the
Company to senior executives of the Company, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements; provided, however, that to the extent Executive’s
participation in such Company benefit plans and arrangements is precluded by the
applicable terms and conditions of such plans or arrangements, the Company shall
arrange to provide, at the Company’s sole expense, the Executive and anyone
entitled to claim under or through the Executive with equivalent benefits (on an
after tax basis) under an alternative arrangement.  Notwithstanding the
foregoing, in no event shall the Executive participate in Company’s Performance
Based Management Incentive Plan.

10



--------------------------------------------------------------------------------

                  (c)     The Executive shall be entitled to receive
perquisites, including, without limitation, financial counseling and tax
planning services by AYCO or a company providing comparable equivalent services,
that are the same as or substantially equivalent to, those provided to the
Executive by Immunex Corporation immediately prior to the Effective Date.

 

          6.     Retention Bonus.  Effective as of the Effective Date, the
Company shall contribute a retention bonus of $1,000,000 to a deferred
compensation account (the full balance of such account as of any specified date,
the “Retention Bonus Account”) established for the benefit of the Executive
under the Company’s deferred compensation plan (the “Deferred Compensation
Plan”).  Except to the extent otherwise provided in this Agreement, the
Retention Bonus Account, and the Executive’s rights with respect thereto, shall
be subject to the terms and conditions of the Deferred Compensation Plan.  The
Retention Bonus Account shall vest as follows: (a) with respect to $500,000
originally deposited (plus the related earnings and minus the related losses),
on the on the first anniversary of the Effective Date (provided the Executive is
then employed by the Company), and (b) with respect to an additional $250,000
originally deposited (plus the related earnings and minus the related losses) on
each of (i) the date 18 months immediately following the Effective Date and (ii)
the second anniversary of the Effective Date (in each case provided the
Executive is the employed by the Company).  Except as provided in Sections 10,
11, 12 and 13, the Retention Bonus Account shall be paid to the Executive upon
the second anniversary of the Effective Date, provided that the Executive is
employed with the Company on such date.

11



--------------------------------------------------------------------------------

          7.     Equity Grants.

 

                  (a)     The Company shall grant to the Executive, effective as
of the Effective Date, a non-qualified stock option (the “Option”) to purchase
450,000 shares of the common stock of the Company par value $.0001 per share
(“Common Stock”).  The grant shall provide for (i) an exercise price per share
equal to the fair market value of the Common Stock on the date of grant, (ii)
except as provided in Sections 10, 11, 12 and 13, the vesting of the Option at
the rate of one-third (1/3) of the shares of Common Stock subject to such Option
on the date of grant and one-third (1/3) on each of the first and second
anniversaries of the Effective Date, (iii) an option term equal to five (5)
years and (iv) in the event that the Executive’s employment with the Company is
terminated on or after the end of the Employment Period, a post-termination
exercise period of the remainder of such option term.  Except as set forth in
this Agreement, the Option shall be subject to the other terms and conditions
similar to those set forth in the Company’s Amended and Restated 1997 Equity
Incentive Plan (the “Option Plan”) (or applied to grants to senior executives of
the Company) and the applicable stock option agreement which shall reflect the
terms set forth herein and which shall be attached as Exhibit A hereto prior to
the Effective Date, in form agreed upon by the parties.

 

                  (b)     The Company shall grant to the Executive, effective as
of the Effective Date, 100,000 shares of Common Stock, of which 66,000 shares
will be restricted (such restricted portion, “Restricted Stock”).  The grant
shall provide for, except as provided in Sections 10, 11, 12 and 13, the vesting
of the Restricted Stock at the rate of one-half (1/2) of the shares of
Restricted Stock on each of the first and second anniversaries of the Effective
Date.  Except as set forth above, the Restricted Stock shall be subject to all
other terms and conditions

12



--------------------------------------------------------------------------------

of the Option Plan and the applicable Restricted Stock agreement which shall
reflect the terms set forth herein and which shall be attached as Exhibit B
hereto prior to the Effective Date, in the form agreed upon by the parties.

 

          8.     Expenses.  During the Employment Period, the Company shall
promptly reimburse the Executive in accordance with the Company’s policies for
all reasonable expenses (including first class travel) incurred by him in
performing services pursuant to the terms of this Agreement.

 

          9.     Termination Benefits.  Upon the earlier to occur of (x) the
termination of the Executive’s employment for any reason or (y) the end of the
Employment Period, the Executive shall be entitled to the following termination
benefits (the “Termination Benefits”):

 

                  (a)     No later than five days following the Termination
Date, the Company shall pay to the Executive an amount equal to (i) all base
salary for the time period ending with the Termination Date and (ii) any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company for the
time period ending with the Termination Date.

 

                  (b)     Except in the event of a termination by the Company
for Cause or by the Executive without Good Reason, from the Termination Date
until the third anniversary of the Termination Date, the Company shall arrange
to provide the Executive and his dependents (i) life, death, disability,
accident and health insurance benefits substantially similar to those provided
to the Executive and his dependents immediately prior to the Termination Date,
at no greater after tax cost to the Executive than the after tax cost to the
Executive immediately prior to such date, and (ii) other perquisites, including,
without limitation, financial counseling and tax

13



--------------------------------------------------------------------------------

planning services by AYCO or a company providing comparable equivalent services,
to the same extent provided to the Executive prior to the Termination Date. 
Benefits otherwise receivable by the Executive pursuant to Section 9(b)(i) shall
be reduced to the extent benefits of the same type are received by or made
available to the Executive during the period the Executive is eligible to
receive benefits pursuant to such section (and any such benefits received by or
made available to the Executive shall be reported to the Company by the
Executive); provided, however, that the Company shall reimburse the Executive
for the excess, if any, of the cost of such benefits to the Executive over such
cost immediately prior to the Termination Date.

 

                  (c)     Except in the event of the Executive’s death, the
Company shall provide the Executive with outplacement services suitable to the
Executive’s position for a period of one year commencing on the date the
Executive first uses such outplacement services.

 

                  (d)     The Company shall pay or provide all other amounts and
benefits to which the Executive (or in the event of the Executive’s death, the
Executive’s surviving spouse or other beneficiary) may be entitled as
compensatory fringe benefits or under the terms of any benefit plan of the
Company, pursuant to the terms of the benefit plan or practice establishing such
benefits.

 

          10.   Termination For Cause or Without Good Reason.  If the
Executive’s employment is terminated during the Employment Period by the Company
for Cause or by the Executive without Good Reason, then the Executive shall be
entitled to receive Termination Benefits pursuant to Section 9 and shall not
receive any compensation pursuant to Section 5 with respect to periods following
the Termination Date.  Any portion of the Restricted Stock and the Option which
is unvested as of the Termination Date shall be forfeited and any portion of the
Option

14



--------------------------------------------------------------------------------

which is vested as of the Termination Date shall remain exercisable for the
remainder of the original term.  In addition, no later than five (5) days
following the Termination Date, the Company shall pay to the Executive a cash
amount equal to the vested portion of the Retention Bonus Account as of the
Termination Date.  The remainder of the Retention Bonus Account shall be
forfeited.

 

          11.   Termination for Good Reason or Without Cause.  If the
Executive’s employment is terminated during the Employment Period (a) by the
Executive for Good Reason or (b) by the Company other than by reason of death,
disability pursuant to Section 13 hereof, or Cause (any such terminations to be
subject to the procedures set forth in Section 14 hereof), then the Executive
shall be entitled to receive Termination Benefits pursuant to Section 9 and the
following additional payments and benefits:

 

 

                (i)     No later than five (5) days following the Termination
Date, the Company shall pay to the Executive the Retention Bonus Account as of
the Termination Date;

 

 

                (ii)    No later than five (5) days following the Termination
Date, the Company shall pay to the Executive the total amount of base salary
payable to the Executive for the remainder of the Employment Period; and

 

 

 

                (iii)   Immediately prior to the Termination Date, (x) each
share of Restricted Stock not then vested shall become fully vested and (y) each
option to acquire Common Stock then held by the Executive (including the Option)
shall become fully vested and exercisable as to all shares of Common Stock
subject thereto and shall remain exercisable for the remainder of such option’s
original term.

15



--------------------------------------------------------------------------------

          12.   Death.  In the event of the Executive’s death during the
Employment Period, the Executive’s estate, heirs and beneficiaries shall be
entitled to receive Termination Benefits pursuant to Section 9, and shall not
receive any compensation pursuant to Section 5 with respect to periods following
the Termination Date.  Immediately prior to the Termination Date, (x) each share
of Restricted Stock not then vested shall become fully vested and (y) each
option to acquire Common Stock then held by the Executive (including, the
Option) shall become fully vested and exercisable and shall remain exercisable
for the remainder of such option’s original term.  In addition, no later than
five (5) days following the Termination Date, the Company shall pay to the
Executive the Retention Bonus Account as of the Termination Date.

 

          13.   Termination for Disability.  If, during the Employment Period, 
the Executive incurs a disability, as defined in the Option Plan, and, within
thirty days after the Company notifies the Executive in writing that it intends
to terminate the Executive’s employment (which notice shall not constitute the
Notice of Termination contemplated below), the Executive shall not have returned
to the performance of the Executive’s duties hereunder, the Company may
terminate the Executive’s employment for purposes of this Agreement pursuant to
a Notice of Termination given in accordance with Section 14 hereof.  If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall be entitled to receive
Termination Benefits pursuant to Section 9 and the Executive shall not receive
any compensation pursuant to Section 5 with respect to periods following the
Termination Date.  Immediately prior to the Termination Date, (x) each share of
Restricted Stock not then vested shall become fully vested and (y) each option
to acquire Common Stock then held by the Executive (including, the Option) shall
become fully vested and exercisable and shall remain exercisable for the
remainder of such option’s original term.  In

16



--------------------------------------------------------------------------------

addition, no later than five (5) days following the Termination Date, the
Company shall pay to the Executive the Retention Bonus Account as of the
Termination Date.

 

          14.   Termination Notice and Procedure.  Any termination by the
Company or the Executive during the Employment Period shall be communicated by
written notice of termination (“Notice of Termination”) to the Executive, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Executive, all in accordance with the following procedures and those set
forth in Section 26 hereof.  Any Notice of Termination by the Company for Cause
shall be accompanied by a resolution duly adopted by at least two thirds (2/3)
of the directors of the Company (or any successor corporation) at a meeting held
for the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board).

 

          15.   Excise Tax Gross-up.

 

                  (a)     If any of the payments or benefits received or to be
received by the Executive, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, Immunex Corporation,
or any of their affiliates (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Total Payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment, and
after taking into account the phase out of itemized

17



--------------------------------------------------------------------------------

deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.  The Gross-Up Payment shall be paid to the
Executive no later than the fifth day following the Termination Date (or if
there is no Termination Date, then the date on which the Gross-Up Payment is
calculated in accordance with this Section 15).

 

                  (b)     For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) all of the Total Payments shall be treated as “parachute payments” (within
the meaning of section 280G(b)(2) of the Code) unless, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which is the Company’s independent auditor (the “Auditor”),
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of section 280G(b)(4)(A) of the Code, (ii) all
“excess parachute payments” within the meaning of section 280G(b)(l) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4)(B) of the Code) in excess of the base amount, within the
meaning of Section 2806(b)(3) of the Code (the “Base Amount”), allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.  For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state

18



--------------------------------------------------------------------------------

and locality of the Executive’s residence on the Termination Date, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

 

                  (c)     In the event that the Excise Tax is finally determined
to be less than the amount taken into account hereunder in calculating the
Gross-Up Payment, the Executive shall repay to the Company, within five (5)
business days following the time that the amount of such reduction in the Excise
Tax is finally determined, the portion of the Gross-Up Payment attributable to
such reduction (plus that portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income and employment taxes imposed on
the Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in section 1274(b)(2)(B) of the Code.  In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined.  The Executive
and the Company shall each reasonably cooperate with the other in connection
with any administrative or judicial proceedings concerning the existence or
amount of liability for Excise Tax with respect to the Total Payments.

19



--------------------------------------------------------------------------------

          16.     Confidentiality; Release; Other Agreements.

 

                   (a)     During and following the Executive’s employment by
the Company, the Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any confidential information
or proprietary data of the Company, except to the extent authorized by the Board
or required by any court or administrative agency, other than to an employee of
the Company or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of duties as an
executive of the Company.  Confidential information shall not include any
information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company.  All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Executive shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Company.

 

                   (b)     Notwithstanding anything contained herein, the
Executive shall not be entitled to receive any payments or benefits under
Section 9(b) or Section 11 hereof unless he first executes a written release
substantially in the form attached hereto as Exhibit C and such release has
become effective.

 

                   (c)     The Executive shall execute, prior to the Effective
Date, the Proprietary Information and Inventions Agreement and the Mutual
Agreement to Arbitrate Claims, in each case in the form generally used for
senior Company executives (collectively, the “Ancillary

20



--------------------------------------------------------------------------------

Agreements”), provided that notwithstanding anything in such Ancillary
Agreements to the contrary, in case of conflicting provisions, the provisions of
this Agreement shall control.

 

          17.     Legal Fees and Expenses; Indemnification.

 

                   (a)     The Company also shall pay to the Executive all legal
fees and expenses incurred by the Executive (a) in disputing any issue hereunder
relating to the termination of the Executive’s employment or in seeking to
obtain or enforce any benefit or right provided by this Agreement (in each case,
unless the Executive is acting in bad faith) or (b) in connection with any tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided hereunder.  Such payments
shall be made within five (5) business days after delivery of the Executive’s
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

 

                   (b)     To the fullest extent permitted by law, the Company
shall indemnify the Executive (including the advancement of expenses) for any
judgments, fines, amounts paid in settlement and reasonable expenses, including
attorneys’ fees, incurred by the Executive in connection with the defense of any
lawsuit or other claim to which he is made a party by reason of being an
officer, director or employee of the Company or any of its subsidiaries.  During
the Employment Period and for at least three (3) years thereafter, the Company
shall use reasonable efforts to maintain customary director, officer and
professional liability insurance covering the Executive for acts and omissions
prior to and during the Employment Period.  The existence or lack of any such
insurance shall not limit the Company’s indemnification obligation.

 

          18.     No Set-Off or Counterclaim.  Except as expressly provided
herein, the amounts and benefits payable hereunder shall not be subject to
set-off, counterclaim, recoupment, defense

21



--------------------------------------------------------------------------------

or other claim which the Company may have against him or anyone else.  Except as
provided in Section 17 of this Agreement, all amounts payable by the Company
hereunder shall be paid without notice or demand.  Each and every payment made
hereunder by the Company shall be final, and the Company will not seek to
recover all or any part of such payment from the Executive, or from whomsoever
may be entitled thereto, for any reason whatsoever.

 

          19.     Successors.

 

 

 

                   (a)     If the Company sells, assigns or transfers all or
substantially all of its business and assets to any person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any person (any such event, a “Sale of
Business”), then the Company shall cause such person, by written agreement in
form and substance reasonably satisfactory to the Executive, to expressly assume
and agree to perform from and after the date of such Sale of Business all of the
terms, conditions and provisions imposed by this Agreement upon the Company, and
from and after such Sale of Business all references to the “Company” in this
Agreement shall refer to such person.  Failure of the Company to obtain such
agreement prior to the effective date of such Sale of Business shall be a breach
of this Agreement constituting “Good Reason” hereunder.  The Executive shall, in
his discretion, be entitled to proceed against any or all of such persons, any
person which theretofore was such a successor to the Company (as defined in the
first paragraph of this Agreement) and the Company (as so defined) in any action
to enforce any rights of the Executive hereunder.  This Agreement shall not be
assignable by the Company except to any party to a Sale of Business that
expressly assumes this Agreement as provided herein.  This Agreement shall not
be terminated by the voluntary or involuntary dissolution of the Company.

22



--------------------------------------------------------------------------------

                   (b)     This Agreement and all rights of the Executive shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries.  All
amounts payable to the Executive under the Agreement if the Executive had lived
shall be paid, in the event of the Executive’s death, to the Executive’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Company that expressly
govern benefits under such plan in the event of the Executive’s death.

 

          20.     Severability.  The provisions of this Agreement shall be
regarded as divisible, and if any of said provisions or any part hereof are
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remainder of such provisions or parts hereof
and the applicability thereof shall not be affected thereby.

 

          21.     Entire Agreement.  This Agreement, together with the Ancillary
Agreements, constitute the whole agreement of the Company and the Executive
regarding the subject matter hereof.  No agreements or representation, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not expressly set forth in
this Agreement or the Ancillary Agreements.  This Agreement shall supersede and
replace the Original Agreement.

 

          22.     Amendment.  This Agreement may not be amended or modified at
any time except by written instrument executed by the Company and the Executive.

 

          23.     Withholding.  The Company shall be entitled to withhold from
amounts to by paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold.

23



--------------------------------------------------------------------------------

          24.     Certain Rules of Construction.  No party shall be considered
as being responsible for the drafting of this Agreement for the purpose of
applying any rule construing ambiguities against the drafter or otherwise.  No
draft of this Agreement shall be taken into account in construing this
Agreement.  Any provision of this Agreement which requires an agreement in
writing shall be deemed to require that the writing in question be signed by the
Executive and an authorized representative of the Company.

 

          25.     Governing Law.  This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Washington.

 

          26.     Notice.  Notices given pursuant to this Agreement shall be in
writing and shall be deemed given when actually received by the Executive or
actually received by the Company’s Secretary.  If mailed, such notices shall be
mailed by United States registered or certified mail, return receipt requested,
addressee only, postage prepaid, if to the Company, to the Secretary of the
Company at its headquarters offices (currently located at Amgen, Inc., One Amgen
Center Drive, Thousand Oaks, CA  91320-1797) or if the Executive, at the address
set forth below the Executive’s signature to this Agreement, or to such other
address as the party to be notified shall have theretofore given to the other
party in writing.

 

          27.     No Waiver.  No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

 

          28.     Headings.  The headings herein contained are for reference
only and shall not affect the meaning or interpretation of any provision of this
Agreement.

24



--------------------------------------------------------------------------------

          29.     Counterparts.  This Agreement may be executed in counterparts
all of which shall be considered the same hereunder.

 

 

          30.     Survival.  The obligations of the parties set forth in
Sections 1, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 22 and 23 shall survive the
termination of the Employment Period and of this Agreement.

 

                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the day and year first written above.

 

 

/s/ BRIAN MCNAMEE

 

/s/ EDWARD V. FRITZKY

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

AMGEN INC.

 

 

EDWARD V. FRITZKY

 

By:

Brian McNamee

 

 

 

Title:

Senior Vice President,
Human Resources

 

 

 

25



--------------------------------------------------------------------------------

EXHIBIT C

 

WAIVER AND RELEASE OF CLAIMS AGREEMENT

 

          YOU HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT.

 

          YOU MAY NOT SIGN THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE BEFORE
YOU TERMINATE EMPLOYMENT.

 

          YOU HAVE [FORTY-FIVE] [TWENTY-ONE] DAYS AFTER RECEIVING THIS AGREEMENT
TO CONSIDER WHETHER TO SIGN IT, ALTHOUGH YOU MAY WAIVE THIS TIME PERIOD BY
SIGNING IT SOONER.

 

          AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO
REVOKE IT, AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE ENDED.

 

          1.  In consideration of, and subject to, the payments to be made to me
pursuant to the Employment Agreement between me and Amgen Inc. (the “Employment
Agreement”), the adequacy of which is hereby acknowledged, and which I
acknowledge that I would not otherwise be entitled to receive, on behalf of
myself and my heirs, representatives, executors, administrators, successors,
agents, and assigns,  I hereby agree to and hereby do fully, completely,
unconditionally, and without limitation release, acquit, and forever discharge
Amgen Inc., all related or affiliated companies, and all of its or such related
or affiliated companies predecessors, successors, assigns, and parents
(collectively the “Company”) and with respect to each such entity, its present
and former shareholders, parents, owners, officers, directors, agents, partners,
joint venturers, employees, servants, independent contractors, customers,
consultants, insurers, representatives, lawyers, employee benefit programs (and
the trustees, administrators, fiduciaries and insurers of such programs), and
all persons acting by, through, under, or in concert with them, or any of them
(“Releasees”), both individually and collectively, of and from any and all
manner of action or actions, cause or causes of action, suits, rights, claims,
debts, liens, demands, contracts, promises, agreements, liabilities, claims,
damages, losses, costs, expenses, compensation, attorneys’ fees, indemnities,
and obligations of every kind and nature, in law, equity, or otherwise, known or
unknown, suspected or unsuspected, disclosed and undisclosed, fixed or
contingent (hereinafter called “Claims”), which I have, may have, or now claim
to have, from the Releasees by reason of any matter, cause, or thing whatsoever,
from the beginning of time to the date hereof, including, without limiting the
generality of the foregoing, any Claims arising out of, based upon, or relating
to my recruitment, hire, employment, relocation, benefits, remuneration, or
termination by the Releasees, or any of them.  As part of this Agreement, I
expressly release and waive any and all Claims arising out of any contract, tort
or other common-law theories, and any Claims under any local, state or federal
civil rights, labor, and employment laws, including but not limited to the
Employee Retirement Income Security Act (ERISA), Title VII of the Civil Rights
Act of 1964, the Post Civil War Civil Rights Acts (42 U.S.C. §§ 1981-1988), the
Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act, the Older



--------------------------------------------------------------------------------

Workers’ Benefit Protection Act (“OWBPA”), the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act of 1973, the Vietnam Veterans
Readjustment Assistance Act, the Uniformed Services Employment and Reemployment
Rights Act, the Fair Labor Standards Act, Executive Order 11246, the Family and
Medical Leave Act, the civil rights, employment and wage and hour laws of the
State of Washington including, but not limited to, RCW 49.48, 49.52, and 49.60
(all statutes as amended), or any other federal, state or local law, ordinance,
rule, or regulation of any kind, including but not limited to those governing
employment, discrimination in employment, termination of employment, or the
payment of wages and benefits.

 

          2.  Notwithstanding the foregoing or any other provision hereof,
nothing in this Waiver and Release of Claims Agreement (this “Agreement”) shall
adversely affect (i) any Claims I may have under the ADEA which may arise after
I sign this Agreement; (ii) my rights under the Employment Agreement; (iii) my
rights to any vested benefits other than severance benefits to which I may be
entitled under plans, programs and arrangements of the Company or any subsidiary
or parent of the Company; (iv) my rights to indemnification, if any, under any
indemnification agreement, applicable law and the certificates of incorporation
and bylaws or comparable organizational documents of Immunex and any subsidiary
or parent of Immunex; and (v) my rights, if any, under any director’s and
officer’s liability insurance policy or professional malpractice insurance
policy covering me.

 

          3.  I understand that my employment with the Company has terminated
forever and I promise never to seek employment with the Company.

 

          4.  I acknowledge that I have signed this Agreement voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations, written or oral, have been made to me by any person
to induce me to do so other than the promise of payment set forth in paragraph 1
(one) above and the Company’s acknowledgment of my rights reserved under the
paragraph 2 (two) above.

 

          5.  I acknowledge that I have been given not less than [forty-five
(45)] [twenty-one (21)] days to review and consider this Agreement.  I waive any
right I might have to additional time beyond this consideration period within
which to consider this Agreement.  I may revoke this Agreement seven days or
less after its execution by providing written notice to the Vice President of
Human Resources of the Company or its parent or successor.

 

          6.  I acknowledge that I have had the opportunity to consult with an
attorney or other advisor of my choice, at my own expense, and have been advised
by the Company or its parent or successor to do so if I choose.

 

          7.  For a period of one year after the date of termination of my
employment, I agree not to criticize, denigrate or otherwise disparage the
Company, any other Releasee, or any of the Company’s products, processes,
experiments, policies, practices, standards of business conduct, or areas or
techniques of research; provided, however, that nothing in this Agreement shall
prohibit me from complying with any lawful subpoena or court order.

2



--------------------------------------------------------------------------------

          8.  The provisions of this Agreement are severable.  If any part of it
is found to be unenforceable, all other provisions shall remain fully valid and
enforceable.

 

          9.  This Agreement shall inure to the benefit of all Releasees and
their respective heirs, administrators, representatives, executors, successors,
and assigns.

 

          10.  I represent and warrant that I have not assigned or transferred,
or purported to assign or transfer, all or any part of any Claim released by
this Agreement.  I represent and warrant that I have not filed or caused to be
filed any lawsuit, complaint, or charge with respect to any Claim released in
this Agreement, and I promise never to file or prosecute a lawsuit or other
complaint or charge asserting any Claims that are released in this Agreement.  I
promise never to seek any damages, remedies, or other relief for myself
personally (any right to which I hereby waive and promise never to accept) by
filing or prosecuting a charge with any administrative agency with respect to
any Claim purportedly released by this Agreement.  I promise never directly or
indirectly to bring or participate in an action against any Releasee under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction.  This paragraph 8 shall not apply to ADEA
claims if applying it would violate the ADEA or OWBPA.

 

          11.  I represent and warrant that I am not aware of any facts that
would (a) establish, (b) tend to establish, or (c) in any way support an
allegation of a violation by the Company of the federal False Claims Act (or any
similar state or federal qui tam statute).  In addition, in order to ensure that
I have complied fully with my obligations under this paragraph 9, I hereby
covenant and agree that to the full extent permitted by law, I hereby waive and
release any and all rights or claims I may have to any proceeds or awards that I
may be entitled to under any qui tam proceeding brought against the Company.  I
further agrees that I shall deliver any such money, proceeds, or awards to the
U.S. government.

 

          12.  This Agreement shall be governed and interpreted under federal
law and the laws of the State of Washington as applied to contracts entered into
and to be performed entirely within such state by residents thereof.

 

          13.  Finally, I acknowledge that I have carefully read this Agreement
and fully understand all of its terms.  Except as set forth herein, this is the
entire agreement between the parties; it may not be modified or canceled in any
manner except by a writing signed by both Immunex or its parent or successor and
me.  This Agreement is legally binding and enforceable.

3



--------------------------------------------------------------------------------

          I KNOWINGLY AND VOLUNTARILY SIGN THIS WAIVER AND RELEASE OF CLAIMS
AGREEMENT.

 

 

Signed:

/s/ EDWARD V. FRITZKY

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Date: 

January 2, 2003

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Edward V. Fritzky

 

 

 

 

 

AMGEN INC.

 

 

 

 

 

By:

Brian McNamee

 

 

Title:

Senior Vice President, Human Resources

 

 

Date:

January 2, 2003

 

 

4